Beck, P. J.
This was an equitable suit to cancel and set aside a certain deed of conveyance. Upon the trial of the case the jury returned a verdict for the defendants. The plaintiff made a motion for a new trial upon the usual general grounds,, and upon the hearing of the motion the court overruled it; to which judgment the plaintiff excepted. Under the conflicting evidence upon the controlling issue in the case the court was authorized to refuse a new trial.

Judgment affirmed.


All the Justices concur.